Title: [Diary entry: 8 February 1786]
From: Washington, George
To: 

Wednesday 8th. Thermometer at 42 in the Morng.—52 at Noon and 44 at Night. Day rather variable, but upon the whole pleasant; In the morning there were flying clouds with the wind pretty fresh from the No. West—after which it was clear and still, till the evening, when the Wind came out at So. East. After Breakfast Mr. Griffith went away, and before dinner Mr. Wm. Craik came in and stayed all Night. Finished planting all the young pine trees in the Wilderness on the left.